  Case 17-82047      Doc 41       Filed 10/29/18 Entered 10/29/18 13:09:53           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: ROBIN M. WOJCIK                       §       Case No. 17-82047
                                             §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 08/30/2017.

       2) The plan was confirmed on 11/20/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          02/01/2018.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 05/31/2018, 07/19/2018.

       5) The case was dismissed on 07/19/2018.

       6) Number of months from filing or conversion to last payment: 3.

       7) Number of months case was pending: 13.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $2,350.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82047      Doc 41       Filed 10/29/18 Entered 10/29/18 13:09:53         Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)            $ 1,030.00
      Less amount refunded to debtor(s)                         $ 25.00
NET RECEIPTS                                                                       $ 1,005.00



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                   $ 380.64
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                          $ 92.70
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                     $ 473.34

Attorney fees paid and disclosed by debtor(s):                      $ 0.00



Scheduled Creditors:
Creditor                                        Claim       Claim          Claim   Principal    Interest
Name                                Class   Scheduled    Asserted       Allowed        Paid        Paid
ERIC PRATT LAW FIRM P.C.            Lgl      4,000.00    4,000.00       4,000.00     380.64        0.00
AMERICA'S CAR-MART INC              Sec     13,400.00   13,667.78      13,667.78     321.52      210.14
AMERICA'S CAR-MART INC              Uns         36.00        0.00           0.00       0.00        0.00
NAVY FEDERAL CREDIT UNION           Sec          0.00   15,995.68           0.00       0.00        0.00
IRS                                 Pri      1,776.00         NA             NA        0.00        0.00
STATE OF ARKANSAS                   Pri      1,228.00         NA             NA        0.00        0.00
A/R CONCEPTS                        Uns        389.00         NA             NA        0.00        0.00
ADVOCATE GOOD SHEPHERD              Uns        665.00         NA             NA        0.00        0.00
ADVOCATE MEDICAL GROUP              Uns          5.00         NA             NA        0.00        0.00
ALEXIAN BROTHERS MEDICAL            Uns         27.00         NA             NA        0.00        0.00
AMERICASH LOANS LLC                 Uns      5,000.00    3,950.21       3,950.21       0.00        0.00
ARMOR SYSTEMS CO                    Uns        200.00         NA             NA        0.00        0.00
ASSOCIATES IN ORTHOPEDIC            Uns          0.00         NA             NA        0.00        0.00
AT&T U-VERSE                        Uns        300.00         NA             NA        0.00        0.00
BARRINGTON ANES ASSOC               Uns         90.00         NA             NA        0.00        0.00
BARRINGTON OBGYN                    Uns        150.00         NA             NA        0.00        0.00
BAXTER ECU/BCU                      Uns        542.00         NA             NA        0.00        0.00
BAXTER EMERGENCY GROUP              Uns        250.00         NA             NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-82047      Doc 41       Filed 10/29/18 Entered 10/29/18 13:09:53     Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                        Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled    Asserted   Allowed        Paid       Paid
BAXTER REGIONAL MEDICAL             Uns      4,900.00         NA         NA        0.00       0.00
PORTFOLIO RECOVERY                  Uns        865.00      865.68     865.68       0.00       0.00
CAPITAL ONE AUTO FINANCE            Uns      1,352.00         NA         NA        0.00       0.00
CENTEGRA HOSPITAL                   Uns      1,500.00    4,776.49   4,776.49       0.00       0.00
CENTER FOR PREGRESSIVE              Uns        540.00         NA         NA        0.00       0.00
CHARTER COMMUNICATIONS              Uns        800.00         NA         NA        0.00       0.00
CHASE BANK                          Uns        900.00         NA         NA        0.00       0.00
CHECK N GO                          Uns      1,970.00         NA         NA        0.00       0.00
CITY OF CRYSTAL LAKE                Uns        350.00         NA         NA        0.00       0.00
COMCAST                             Uns      1,127.00         NA         NA        0.00       0.00
COMMONWEALTH EDISON CO              Uns        175.00      701.48     701.48       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns         98.00      127.55     127.55       0.00       0.00
CRD PRT ASSOC                       Uns        728.00         NA         NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns        327.00      370.96     370.96       0.00       0.00
BARON'S CREDITOR'S SERVICE          Uns      2,425.00    3,607.46   3,607.46       0.00       0.00
CVS PHARMACY C/O TRS                Uns         66.00         NA         NA        0.00       0.00
NAVIENT SOLUTIONS INC               Uns          0.00   11,826.40       0.00       0.00       0.00
DIRECTV                             Uns        300.00         NA         NA        0.00       0.00
DIVERSIFIED CONSULTANT              Uns      1,197.00         NA         NA        0.00       0.00
FIRST IN SERVICE                    Uns        100.00         NA         NA        0.00       0.00
GREEN SKAPES LAWN CARE              Uns        105.00         NA         NA        0.00       0.00
H & R ACCOUNTS                      Uns        150.00         NA         NA        0.00       0.00
HARRIS                              Uns        666.00         NA         NA        0.00       0.00
KNOX ORTHOPEDICS                    Uns      2,100.00         NA         NA        0.00       0.00
MADDEN SANITATION                   Uns         30.00         NA         NA        0.00       0.00
MCHENRY RADIOLOGISTS                Uns        100.00         NA         NA        0.00       0.00
MDC ENVIRONMENTAL SERVICES          Uns        186.00         NA         NA        0.00       0.00
MED BUSINESS BUREAU                 Uns         90.00         NA         NA        0.00       0.00
MEDEXPRESS BILLING                  Uns      1,200.00         NA         NA        0.00       0.00
MIDLAND FUNDING                     Uns        864.00         NA         NA        0.00       0.00
MIDWEST DIAGNOSTIC                  Uns         12.00         NA         NA        0.00       0.00
MORRIS MUNICIPAL SERVICES           Uns        123.00         NA         NA        0.00       0.00
MOUNTAIN HOME RADIOLOGY             Uns         25.00         NA         NA        0.00       0.00
NEIL MANNING                        Uns      5,000.00    7,829.92   7,829.92       0.00       0.00
NICOR GAS                           Uns        870.00    1,256.72   1,256.72       0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82047      Doc 41       Filed 10/29/18 Entered 10/29/18 13:09:53    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                        Claim      Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
OAC                                 Uns        137.00        NA         NA        0.00       0.00
OPEN ADVANCED MRI                   Uns        138.00        NA         NA        0.00       0.00
PETLAND                             Uns      1,900.00        NA         NA        0.00       0.00
PLATEPASS LLC                       Uns         12.00        NA         NA        0.00       0.00
RADIOLOGY CONSULTANTS OF            Uns         52.00        NA         NA        0.00       0.00
RODALE                              Uns         85.00        NA         NA        0.00       0.00
SAFEWAY, INC.                       Uns         25.00        NA         NA        0.00       0.00
SCOTT GRAVES                        Uns      2,000.00        NA         NA        0.00       0.00
STELLAR RECOVERY INC                Uns          0.00        NA         NA        0.00       0.00
TORRID                              Uns         50.00        NA         NA        0.00       0.00
UNITED CASH LOANS                   Uns        350.00        NA         NA        0.00       0.00
UNIV. OF PHOENIX C/O ASSET          Uns        873.00        NA         NA        0.00       0.00
USCB CORPORATION                    Uns        735.00        NA         NA        0.00       0.00
RESURGENT CAPITAL SERVICES          Uns      1,326.00   1,086.33   1,086.33       0.00       0.00
WOMEN'S PHYSICAL THERAPY            Uns        370.00        NA         NA        0.00       0.00
DEAN WOJCIK                         Uns          0.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82047      Doc 41       Filed 10/29/18 Entered 10/29/18 13:09:53     Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal           Interest
                                               Allowed           Paid                Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00           $ 0.00             $ 0.00
      Mortgage Arrearage                             $ 0.00           $ 0.00             $ 0.00
      Debt Secured by Vehicle                  $ 13,667.78         $ 321.52           $ 210.14
      All Other Secured                              $ 0.00           $ 0.00             $ 0.00
TOTAL SECURED:                                 $ 13,667.78         $ 321.52           $ 210.14

Priority Unsecured Payments:
        Domestic Support Arrearage                  $ 0.00           $ 0.00                $ 0.00
        Domestic Support Ongoing                    $ 0.00           $ 0.00                $ 0.00
        All Other Priority                          $ 0.00           $ 0.00                $ 0.00
TOTAL PRIORITY:                                     $ 0.00           $ 0.00                $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 24,572.80           $ 0.00                $ 0.00



Disbursements:

       Expenses of Administration                 $ 473.34
       Disbursements to Creditors                 $ 531.66

TOTAL DISBURSEMENTS:                                             $ 1,005.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82047        Doc 41      Filed 10/29/18 Entered 10/29/18 13:09:53               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 10/25/2018                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
